Senators Hard, Johnson and Lott,
delivered opinions- in which they came to the same conclusions stated in the opinion of the chancellor; and Senator Barlow delivered an opinion in favor of reversing the decree appealed from.
On the question being put, “ Shall this decree be reversed T the members of the court voted as follows:
For reversal: Senators Backus, Barlow, Burnham, Chamberlain, Deyo and Talcott—6.
For affirmance: The President, Mr. Justice Jewett, and Senators Bockee, Emmons, Hand, Hard, Johnson, Lott, Mitchell, Porter, Sedgwick, Smith and Wright—13.
Decree affirmed